IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-40324
                          Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

JUNIOR STANDLY MARTINEZ-MARTINEZ,

                                          Defendant-Appellant.

                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                       USDC No. B-00-CR-447-1
                        --------------------
                            June 11, 2002

Before JONES, SMITH, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Junior

Standly Martinez-Martinez (Martinez) on appeal has moved for

leave to withdraw and has filed a brief as required by Anders v.

California, 386 U.S. 738 (1967).    Martinez has not filed a

response.   Our independent review of the brief and the record

discloses no nonfrivolous appellate issue.    Accordingly,

counsel’s motion for leave to withdraw is GRANTED, counsel is




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-40324
                                 -2-

excused from further responsibilities herein, and the APPEAL IS

DISMISSED.   5TH CIR. R. 42.2.